
	

114 S1530 IS: Keeping Moving to Work Promises Act
U.S. Senate
2015-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1530
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2015
			Ms. Mikulski (for herself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To renew certain Moving to Work agreements for a period of 10 years.
	
	
		1.Short title
 This Act may be cited as the Keeping Moving to Work Promises Act.
		2.Renewal of Moving to Work agreements
 (a)DefinitionIn this section— (1)the term covered agreement means a Moving to Work demonstration program agreement between a public housing agency and the Secretary pursuant to section 204 of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1996 (42 U.S.C. 1437f note) that—
 (A)provides for the use of an alternative operating fund formula; and (B)is in effect on the date of enactment of this Act; and
 (2)the term Secretary means the Secretary of Housing and Urban Development. (b)Renewal of agreements (1)In generalThe Secretary shall renew each covered agreement for a period of 10 years.
 (2)Prohibition on changes to financial termsIn renewing a covered agreement under paragraph (1), the Secretary may not make any significant change to the financial terms of the covered agreement.
				
